DETAILED ACTION
This office action is responsive to the applicant’s response filed January 7, 2021.  The application contains claims 1, 2, 4-10, 12-18 and 20-23, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Disclosure Statements with references submitted January 29, 2021 and June 30, 2021 have been considered and entered into the file.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2, 4-7, 9, 10 and 12-15, 17, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Medlock, U.S. Patent Application Publication #2012/0223889 published September 6, 2012 filed March 8, 2012 in view of Kraft, U.S. Patent Application Publication #2010/0194694, published August 5, 2010
With regard to Independent Claim 1,
	Medlock teaches a method comprising, outputting, by a computer device, for display at a presence-sensitive display, a graphical user interface including a plurality of keys of a graphical keyboard. See Abstract, Fig. 9, [0168], (discussing and showing a graphical virtual keyboard for use on touch (i.e. presence-sensitive) devices).
	Medlock further teaches executing a model trained using machine-learning to determine text from ... single-touch gestures detected by the presence-sensitive display. See e.g., [0066], (discusses dynamic language model trained progressively on user input, i.e. trained using machine learning).  See also [0074], [0168] (discussing keystrokes and other single touch gestures), See also [0209], ("Thus the present embodiment provides a system which models user input events for a plurality of targets and updates those models with user input, to provide a system which is able to more accurately predict which character the user intends to input given an input event and thus provide more accurate text predictions.")
	Medlock further teaches responsive to receiving first gesture data from the presence-sensitive display, inputting the first gesture data into the model, the first gesture data indicative of a one or more letters selected by a first gesture type that comprises .... a single-touch gesture to select one or more first letter keys of the graphical keyboard and responsive to receiving second gesture data from the presence-sensitive display, inputting the second gesture data into the model, the second gesture data indiciative of one or more second letters... [0074], (discussing single-touch input into the model, for example two keystrokes (i.e., first gesture and second gesture data) are received and input to model).  See also generally 
	Medlock further teaches determining one or more words predicted by the model based on the first and second letters and outputting, by the computing device, for display in a text entry area of the graphical user interface, the one or more words predicted by the model. See e.g., [0124 and 125], (discussing in response to a sequence of input determining one or more words and presenting them to a user.) See also Fig. 17 (showing example GUI).
	Medlock does not explicitly disclose determining text from a sliding gesture, the sliding gesture comprising a continuous, non-linear gesture over different locations of the graphical user interface, wherein alignment points along the continuous, non-linear gesture correspond to different letter keys of the graphical keyboard. Medlock further does not disclose a second gesture type different than the first gesture type.
	Kraft teaches determining text from a sliding gesture ... the sliding gesture comprising a continuous, non-linear gesture over different locations of the graphical user interface, wherein alignment points along the continuous, non-linear gesture correspond to different letter keys of the graphical keyboard. See e.g., Fig. 2A, [0029], (discussing continuous stroke input in relation to a virtual keyboard, with a non-linear gesture over a different locations of a GUI having alignment points that correspond to different letter keys of a graphical keyboard, e.g., spelling the word "GREAT" with five different keys/letters.) The examiner notes an "alignment point" under BRI includes a "point along the gesture path that may indicate a key of the plurality of keys" (spec, [0143]).
the second gesture data is indicative of one or more second letters selected by a second gesture type that comprises the sliding gesture or the single-touch gesture to select one or more second letter keys of the graphical keyboard, the second gesture type different from the first gesture type. See e.g., Fig. 2A, [0029], (discussing continuous stroke input in relation to a virtual keyboard, with a non-linear gesture over a different locations of a GUI having alignment points that correspond to different letter keys of a graphical keyboard, e.g., spelling the word "GREAT" with five different keys/letters.) See also [0068], (discussing "a tap input" i.e. a "single-touch" gesture may also be used to select keys of the key board). Thus, Kraft teaches two gesture types that are different from each other to select letters on a graphical keyboard.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention having both Medlock and Kraft before them to modify the predictive keyboard of Medlock having tap input with the ability to also have sliding, continuous gestures and tap gestures as discussed by Kraft. One would be motivated to do so to allow a user to intuitively select a single key but also quickly select multiple keys in a row.
	
With regard to Dependent Claim 2,
	As discussed with regard to Claim 1, Medlock-Kraft teach all of the limitations. Medlock-Kraft further teaches wherein the first gesture type is the sliding gesture and the second gesture type is the single-touch gesture. See e.g., Kraft, Fig. 2A, 

With regard to Dependent Claim 4,
	As discussed with regard to Claim 1, Medlock-Kraft teach all of the limitations. Medlock-Kraft further teaches wherein the model is trained using statistical machine learning. See e.g., Medlock, [0090], (talking about how the dynamic model uses statistics and frequencies when learning). See also Medlock, [0094].

With regard to Dependent Claim 5,
	As discussed with regard to Claim 1, Medlock-Kraft teach all of the limitations. Medlock-Kraft further teaches outputting, by the computing device, for display as a single prediction in a suggestion region of the graphical keyboard, the one or more words predicted by the model. See e.g., Medlock, [0124 and 125], (discussing in response to a sequence of input determining one or more words and presenting them to a user.) See also Medlock, Fig. 17 (showing example GUI).


	As discussed with regard to Claim 5, Medlock-Kraft teach all of the limitations. Medlock-Kraft further teaches while outputting the one or more words predicted by the model for display in the suggestion region of the graphical keyboard, outputting, for display, additional words predicted by the model as additional predictions in the suggestion region. See e.g., Medlock, [0124 and 125], (discussing in response to a sequence of input determining one or more words and presenting them to a user.) See also Medlock, Fig. 17 (showing example GUI with additional suggested words).

With regard to Dependent Claim 7,
	As discussed with regard to Claim 5, Medlock-Kraft teach all of the limitations. Medlock-Kraft further teaches wherein the suggestion region comprises up to three predictions including the one or more words as a first of the three positions. See e.g., Medlock, [0124 and 125], (discussing in response to a sequence of input determining one or more words and presenting them to a user.) See also Medlock, [0379], ("For instance. if two words are displayed in the prediction pane leaving sufficient space for a third word, then three words can be dynamically displayed instead.")

With regard to Claims 9, 10 and 12-15,
	These claims are similar in scope to Claims 1, 2 and 4-7 and are rejected under a similar rationale. The examiner notes that claim 9 recites limitations similar to claim 5 

With regard to Claims 17, 19 and 20,
	These claims are similar in scope to Claims 1, 2 and 4 respectively and are rejected under a similar rationale. The examiner notes that claim 17 recites limitations similar to claim 5 as well as 1 but the similarity is strong between these limitations and the rationale is the same regardless.

Claims 8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Medlock in view of Kraft further in view of Daniel R. Rashid, "Relative Keyboard Input System", pp. 1-4, 2008, hereinafter "Rashid"
With regard to Dependent Claim 8,
	As discussed with regard to Claim 1, Medlock-Kraft teach all of the limitations. Medlock-Kraft further teaches wherein the model is trained using machine-learning by inferring ... linguistic characteristics of the first gesture data relative to ... linguistic characteristics of the second gesture data. See e.g., Medlock, [0066], [0117], [0375], (various examples of taking linguistic characteristics of current input and context, whether it is individual letters in a word (e likely to follow t and h) or a letter with characteristics of previously entered words as in the "See you very soon" example).  
	Medlock-Kraft further teaches wherein the model is trained using machine-learning by inferring spatial ... characteristics of the first gesture data relative to [previous inputs by the user].  See e.g., [0211], (model is trained based on the user's historical interaction with the keyboard for that character).
	Medlock-Kraft does not explicitly disclose inferring spatial characteristics of the first gesture data relative to spatial characteristics of the second gesture data. Although the examiner does note that if the first gesture data is interpreted to include the historical context (since that context was also input by gestures) and the second gesture data is interpreted as the current entry then Medlock-Kraft does disclose inferring spatial characteristics of the first gesture data relative to spatial characteristics of the second gesture data. See e.g., [0211], (discussing comparing spatial characteristics of previous attempts to hit a key vs. the current gesture). However, in this instance it would not disclose inferring linguistic characteristics of the first gesture data relative to the second gesture data given that both gesture data would be for the same letter.
	Rashid teaches a predictive keyboard which predicts keys by inferring spatial and linguistic characteristics of first gesture data relative to spatial and linguistic characteristics of second gesture data. See e.g., pp. 1-2, System Overview (discussing a relative keyboard where two keystrokes are input and the spatial characteristics of both keystrokes are compared (e.g., second keystroke in same row but to the right of first keystroke) and also linguistic characteristics compared (filter out possible letters that don't make sense, e.g., "we" more likely than "qw").
	It would have been obvious to a person having ordinary skill in the art at the time of the invention having Medlock-Kraft and Rashid before them to modify the keyboard of Medlock-Kraft with the relative input of Rashid. One would be motivated to do so to 

With regard to Dependent Claim 16,
	This claim is similar in scope to Claim 8 and is rejected under a similar rationale.

Claims 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Medlock in view of Kraft further in view of Goodman, U.S. Patent #6,654,733 issued November 25, 2003 further in view of Rashid
With regard to Dependent Claim 21,
	As discussed with regard to Claim 1, Medlock-Kraft teach all of the limitations. Medlock-Kraft does not explicitly disclose determine a speed at which the first gesture data and the second gesture data are performed and modify, based on the speed of the first gesture data and the second gesture data, one or more values of a spatial model.
	Goodman teaches a spatial model and further determine a speed at which ... gesture data are performed and modify, based on the speed of the ... gesture data, one or more values of a spatial model. See e.g., Col. 11:20-24, ("Typing information, such as the typing speed of the user, can also be input into the models described above. For example, the standard deviations can be made in one embodiment dependent on the speed.") The standard deviation is a value of the model.  See also Col. 10:53-63, (discussing spatial model).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention having Medlock-Kraft and Goodman before them to modify Medlock-
	Medlock-Kraft-Goodman does not explicitly disclose inferring spatial characteristics of the first gesture data relative to spatial characteristics of the second gesture data. Although the examiner does note that if the first gesture data is interpreted to include the historical context (since that context was also input by gestures) and the second gesture data is interpreted as the current entry then Medlock-Kraft does disclose inferring spatial characteristics of the first gesture data relative to spatial characteristics of the second gesture data. See e.g., [0211], (discussing comparing spatial characteristics of previous attempts to hit a key vs. the current gesture). However, in this instance it would not disclose inferring linguistic characteristics of the first gesture data relative to the second gesture data given that both gesture data would be for the same letter.
	Rashid teaches a predictive keyboard which predicts keys by inferring spatial and linguistic characteristics of first gesture data relative to spatial and linguistic characteristics of second gesture data. See e.g., pp. 1-2, System Overview (discussing a relative keyboard where two keystrokes are input and the spatial characteristics of both keystrokes are compared (e.g., second keystroke in same row but to the right of first keystroke) and also linguistic characteristics compared (filter out possible letters that don't make sense, e.g., "we" more likely than "qw").
	It would have been obvious to a person having ordinary skill in the art at the time of the invention having Medlock-Kraft-Goodman and Rashid before them to modify the 

With regard to Dependent Claims 22 and 23,
	These claims are similar in scope to Claim 21 and are rejected under a similar rationale.


Response to Arguments
The examiner has considered applicant’s arguments and amendments regarding the 35 U.S.C. 103 rejection but does not find the arguments persuasive. The arguments regarding the specifics of the sliding gesture are moot in view of the new grounds of rejection. Further, the argument at pg. 15, line 10, regarding the different gesture types is moot in view of the new grounds of rejection. Applicant’s argument that Medlock does not teach “determining one or more words predicted by the model based on the first and second letters” (pg. 15, line 3) is not persuasive. The entirety of the Medlock reference is directed towards determining words predicted by a model based on inputted letters. For example, [0209], ("Thus the present embodiment provides a system which models user input events for a plurality of targets and updates those models with user input, to 


Conclusion
The following reference, while not cited, may be relevant to applicant’s invention:

Kristensson, U.S. PG Pub #2008/0270896 – preview and selection of words based on predictions using continuous stroke input (see e.g., Fig. 2).

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on Monday thru Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached at 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MATTHEW ELL/Primary Examiner, Art Unit 2145